Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 includes the limitations of “retrieving…from a non-transitory…medium within the portable computer system, a plurality of cognitive tests” and this subject matter is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portable touchscreen computer system".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claim 1, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
a method, comprising:
[…]
retrieving […] a plurality of cognitive tests, the plurality of cognitive tests which […] allow the user to self-assess cognitive ability, the plurality of cognitive tests comprising:
a visual short-term memory test;
a spatial working memory test; and
a N-back test;
receiving […] a selection by the user of at least one test of the plurality of cognitive tests;
executing […] the at least one test;
calculating […] reaction times for the at least one test;
transmitting […] the reaction times and an identifier of the at least one test; and
receiving […] a cognitive score of the user for the at least one test.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a portable touchscreen computer system, an assessment computer, and/or a camera of the portable touchscreen computer system, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a portable touchscreen computer system, an assessment computer, and/or a camera of the portable touchscreen computer system, these are generic, well-known, and conventional elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis/outputs based on that processing.  To the extent that an apparatus is claimed as an additional element said apparatus fails to qualify as a “particular machine” to the extent that it is claimed generally, merely implements the steps of Applicant’s claimed method, and is claimed merely for purposes of extra-solution activity or field of use.  See MPEP 2106.05(b).  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 and F4 from Applicant’s specification and text regarding same.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20050053904 A1 by Shephard et al (“Shephard”).
In regard to Claim 1, Shephard teaches a method, comprising:
receiving, at a portable computer system, a command to perform a cognitive analysis of a user holding the portable touchscreen computer system;
(see, e.g., F3 and p76 regarding the user logging into the program using a portable device with a touchscreen);
retrieving, via a processor of the portable computer system from a non-transitory computer-readable storage medium within the portable computer system, a plurality of cognitive tests, the plurality of cognitive tests which, when executed by the portable computer system, allow the use to self-assess cognitive ability, the plurality of cognitive tests comprising:
(see, e.g., F3, “Choose Test”)

a visual short-term memory test;
(see, e.g., p99);
a spatial working memory test; and
(see, e.g., p100);
a N-back test;
(see, e.g., p98);
receiving, at the portable computer system, a selection by the user of at least one test of the plurality of cognitive tests;
(see, e.g., F3 and F4);
executing, via the processor, the at least one test;
(see, e.g., F4);
calculating, via the processor, reaction times for the at least one test;
(see, e.g., p15 regarding recoding response times);
transmitting, from the portable computer system to an assessment computer, the reaction times and an identifier of the at least one test; and
(see, e.g., p24);
[generating], at the portable computer system […] a cognitive score of the user for the at least one test
(see, e.., p17-18 in regard to computing a performance level (“cognitive score”));

Furthermore, Shephard teaches uploading/transmitting the raw data regarding a user’s results to another computer (see, e.g., p24), as well as teaches the another computer computing the user’s performance level (see, e.g., p18), as well as teaches the ability to download data from a remote computer to the handheld PDA (see, e.g., p18), as well as teaches displaying the performance level on the PDA (see, e.g., F5); 
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have combined the teachings of Shephard and after the another computer computed the performance level to then transmit that data to the PDA for display, in order to centralize the evaluation of data on the another computer.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shephard, in view of PGPUB US 20100208198 A1 by Reichow et al (“Reichow).
In regard to Claim 2, Reichow teaches employing an eye tracking device (see, e.g., p20) as part of a system to measure reaction time to a test (see, e.g., p15);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the eye tracking used to measure reaction time as taught by Reichow to the PDA taught by Shephard, in order to provide an additional modality by which to measure’s the user’s response to the test.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715